In an action to recover damages for alleged malicious prosecution, order denying appellant’s motion to dismiss the amended complaint on the ground that it does not state facts sufficient to constitute a cause of action reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs, on authority of Di Bernardo v. Stewart Warner Corporation (ante, p. 1004), decided herewith. Plaintiffs may serve a new complaint within ten days from the entry of the order hereon if they be so advised. Lazansky, P. J., Adel, Taylor and Close, JJ., concur; Davis, J., dissents and votes to affirm.